Opinion issued March 6, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00906-CR
                            ———————————
                       LUIS FELIPE FIERRO, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Case No. 1302306


                          MEMORANDUM OPINION
      This Court’s October 26, 2017 Memorandum Order of Abatement had granted

the parties’ joint motion to abate this appeal and remanded to allow appellant, Luis

Felipe Fierro, to file a counseled out-of-time motion for new trial. On November

20, 2017, appellant filed a motion for new trial, which was granted on January 8,
2018. On January 18, 2018, appellant filed a motion to dismiss this appeal as moot

after the trial court granted his motion for new trial. On February 26, 2018, a

supplemental clerk’s record was filed in this Court which included a certified copy

of the trial court’s January 8, 2018 order granting the motion for new trial.

      The granting of a motion for new trial restores the case to its position before

the former trial. See TEX. R. APP. P. 21.9(b). This appeal was rendered moot by the

trial court’s January 8, 2018 order granting a new trial. See id. Because there is no

longer an appealable judgment of conviction, we have no jurisdiction over this

appeal and can take no action other than to dismiss the appeal. See Waller v. State,

931 S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no pet.) (dismissing appeal for

want of jurisdiction after motion for new trial granted because no sentence to be

appealed); TEX. R. APP. P. 21.9(b).

      Accordingly, we reinstate this case, grant appellant’s motion to dismiss this

appeal for want of jurisdiction, and dismiss the appeal as moot. See TEX. R. APP. P.

43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2